
	

114 HR 3832 : Stolen Identity Refund Fraud Prevention Act of 2016
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3832
		IN THE SENATE OF THE UNITED STATES
		May 17, 2016Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to prevent tax-related identity theft and tax fraud, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stolen Identity Refund Fraud Prevention Act of 2016. 2.Centralized point of contact for identity theft victimsThe Secretary of the Treasury, or the Secretary’s delegate, shall establish and maintain an office at the Internal Revenue Service and procedures to ensure that any taxpayer whose return has been delayed or otherwise adversely affected due to the theft of the taxpayer’s identity has a centralized point of contact throughout the processing of his or her case. The office shall coordinate with other offices within the Internal Revenue Service to resolve the taxpayer’s case as quickly as possible.
		3.Taxpayer notification of suspected identity theft
 (a)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
 7529.Notification of suspected identity theftIf the Secretary determines that there was an unauthorized use of the identity of any taxpayer, the Secretary shall—
 (1)as soon as practicable and without jeopardizing an investigation relating to tax administration, notify the taxpayer and include with that notice—
 (A)instructions to the taxpayer about filing a police report; and (B)the forms the taxpayer must submit to allow investigating law enforcement officials to access the taxpayer’s personal information; and
 (2)if any person is criminally charged by indictment or information relating to such unauthorized use, notify such taxpayer as soon as practicable of such charge..
 (b)Clerical amendmentThe table of sections for chapter 77 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 7529. Notification of suspected identity theft..
 (c)Effective dateThe amendments made by this section shall apply to determinations made after the date of the enactment of this Act.
 4.Report on electronic filing opt outThe Secretary of the Treasury (or the Secretary’s delegate) shall submit a feasibility study to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate describing a program under which a person who has filed an identity theft affidavit with the Secretary may elect to prevent the processing of any Federal tax return submitted in an electronic format by that taxpayer or a person purporting to be that taxpayer. The study shall be submitted within 180 days after the date of the enactment of this Act and should also include a recommendation on whether to implement such a program.
 5.Use of information in Do Not Pay Initiative in prevention of identity theft refund fraudThe Secretary of the Treasury, and the Secretary’s delegate, shall use the information available under the Do Not Pay Initiative established under section 5 of the Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note) to help prevent identity theft refund fraud.
		6.Report on identity theft refund fraud
 (a)In generalNot later than September 30, 2018, and biannually thereafter through September 30, 2023, the Secretary of the Treasury (or the Secretary’s delegate) shall report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the extent and nature of fraud involving the use of a misappropriated taxpayer identity with respect to claims for refund under the Internal Revenue Code of 1986 during the preceding completed income tax filing season, and the detection, prevention, and enforcement activities undertaken by the Internal Revenue Service with respect to such fraud, including—
 (1)detailing efforts to combat identity theft fraud, including an update on the victims’ assistance unit;
 (2)information on both the average and maximum amounts of time that elapsed before the cases of victims of such fraud were resolved; and
 (3)discussing Internal Revenue Service efforts associated with other avenues for addressing identity theft refund fraud.
 (b)Additional requirementsIn addition, each report shall provide an update on the implementation of this Act and identify the need for any further legislation to protect taxpayer identities.
 (c)Progress on outreach and educationIn the first biannual report on identity theft refund fraud under subsection (a), the Secretary (or the Secretary’s delegate) shall include—
 (1)an assessment of the agency’s progress on identity theft outreach and education to the private sector, State agencies, and external organizations; and
 (2)the results of a feasibility study on the costs and benefits to enhancing its taxpayer authentication approach to the electronic tax return filing process.
				7.Information sharing and analysis center
 (a)In generalThe Secretary (or the Secretary’s delegate) shall establish an information sharing and analysis center to centralize, standardize, and enhance data compilation and analysis to facilitate sharing actionable data and information with respect to identity theft.
 (b)ReportNot later than 1 year after establishment of the information sharing and analysis center, the Secretary (or the Secretary’s delegate) shall submit a report to the Committee on Ways and Means of the House of Representatives and Committee on Finance of the Senate on the information sharing and analysis center described in subsection (a). The report shall include the data that was shared, the use of such data, and the results of the data sharing and analysis center in combating identity theft.
			8.Local law enforcement liaison
 (a)EstablishmentThe Commissioner of Internal Revenue shall establish within the Criminal Investigation Division of the Internal Revenue Service the position of Local Law Enforcement Liaison.
 (b)DutiesThe Local Law Enforcement Liaison shall serve as the primary source of contact for State and local law enforcement authorities with respect to tax-related identity theft, having duties that shall include—
 (1)receiving information from State and local law enforcement authorities; (2)responding to inquiries from State and local law enforcement authorities;
 (3)administering authorized information-sharing initiatives with State or local law enforcement authorities and reviewing the performance of such initiatives;
 (4)ensuring any information provided through authorized information-sharing initiatives with State or local law enforcement authorities is used only for the prosecution of identity theft-related crimes and not re-disclosed to third parties; and
 (5)such other duties relating to tax-related identity theft prevention as are delegated by the Commissioner of Internal Revenue.
				9.IRS phone scam report
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Inspector General for Tax Administration, in consultation with the Federal Communications Commission and the Federal Trade Commission, shall submit a report to Congress regarding identity theft phone scams under which individuals attempt to obtain personal information over the phone from taxpayers by falsely claiming to be calling from or on behalf the Internal Revenue Service.
 (b)Contents of reportSuch report shall include— (1)a description of the nature and form of such scams;
 (2)an estimate of the number of taxpayers contacted pursuant to, and the number of taxpayers who have been victims of, such scams;
 (3)an estimate of the amount of wrongful payments obtained from such scams; and (4)details of potential solutions to combat and prevent such scams, including best practices from the private sector and technological solutions.
 10.Providing identity theft prevention information while on hold with Internal Revenue ServiceThe Secretary of the Treasury, or the Secretary’s delegate, shall ensure that if a taxpayer is on hold with the Internal Revenue Service on a taxpayer service telephone call the following information is provided:
 (1)Basic information about common identity theft tax scams. (2)Directions on where to report such activity.
 (3)Tips on how to protect against identity theft tax scams. 11.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives May 16, 2016.Karen L. Haas,Clerk
